Citation Nr: 0021808	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  97-00 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico
                     
                               
 THE ISSUES

1.  Entitlement to service connection for a disability of the 
liver manifested by inflammation of the liver and/or 
hepatitis, on a direct basis or secondary to Agent Orange 
exposure.

2.  Entitlement to service connection for a dermatological 
disability manifested by a rash of the hands and feet, and 
cysts on the back, on a direct basis or secondary to Agent 
Orange exposure.

3.  Entitlement to service connection for a variously-
diagnosed psychiatric disorder (to include a depressive 
disorder and post-traumatic stress disorder (PTSD)).


REPRESENTATION

Appellant represented by:	Melba N. Rivera-Camacho, 
Esquire



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to 
September 1971.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  The San Juan, Puerto Rico, RO 
certified the appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the above two matters pertaining to a disability of the liver 
and a dermatological disability, both claimed as secondary to 
Agent Orange exposure, has been obtained and developed by the 
agency of original jurisdiction.

2.  It is not shown that the veteran was exposed to Agent 
Orange during service, nor has he claimed to suffer from any 
of the diseases presumptively associated by VA with such type 
of exposure.

3.  It is not shown that a disability of the liver claimed to 
be manifested by inflammation of the liver and/or hepatitis 
was incurred during service, or that any such disability, if 
currently manifested, is causally related to service, or 
secondary to the claimed, but unconfirmed, inservice exposure 
to Agent Orange.

4.  It is not shown that a dermatological disability claimed 
to be manifested by a rash of the hands and feet, and cysts 
on the back, was incurred during service, or that any such 
disability is causally related to service, or secondary to 
the claimed, but unconfirmed, inservice exposure to Agent 
Orange.

5.  There were complaints of anxiety/nervousness during 
service, the veteran has claimed inservice stressors that he 
believes caused his PTSD, and PTSD and other psychiatric 
disorders have been variously diagnosed.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
disability of the liver manifested by inflammation of the 
liver and/or hepatitis, on a direct basis or secondary to 
Agent Orange exposure, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim of entitlement to service connection for a 
dermatological disability manifested by a rash of the hands 
and feet, and cysts on the back, on a direct basis or 
secondary to Agent Orange exposure, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim of entitlement to service connection for a 
variously-diagnosed psychiatric disorder (to include a 
depressive disorder and PTSD) is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
The law provides, however, that "a person who submits a 
claim for benefits under a law administered by the [VA] shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a).

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service-
connected; it requires evidence relevant to the requirements 
for service connection, and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability, as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service, as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability, as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498 (1995); see 
also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the above three Caluza elements.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has made clear that, in order to establish a well 
grounded claim for service connection, a claimant has the 
burden to submit competent evidence to support each element 
of the claim, e.g., for direct service connection, the 
existence of a current disability; an injury sustained or 
disease contracted in service; and a link or nexus between 
the two.  See Caluza, 7 Vet. App. at 506.

In addition to the above, VA regulation permits the granting 
of service connection on a presumptive basis whenever it is 
shown that a veteran was exposed to a herbicide agent during 
active service in the Republic of Vietnam during the Vietnam 
era, and he has one of several diseases that are considered, 
for VA purposes, presumptively associated with Agent Orange 
(i.e., herbicide) exposure, even if there is no record of 
their manifestation during service.  The diseases include 
Chloracne, Hodgkin's disease, multiple myeloma, and most types 
of soft-tissue sarcoma.  See 38 U.S.C.A. §§ 1113, 1116; 
38 C.F.R. §§ 3.307(a), 3.309(e) (1999).

For VA purposes, the Vietnam era began on February 28, 1961, 
and ended on May
7, 1975, inclusive, if the veteran served in the Republic of 
Vietnam during that period.  For all other cases, the Vietnam 
era began on August 5, 1964.  38 C.F.R. § 3.2(f) (1999).  
Service in Vietnam includes service in the waters off-shore, 
or service in other locations if the conditions of service 
involved duty or visitation in Vietnam.  38 C.F.R. § 3.313(a) 
(1999).

At the outset, the Board notes that, while the veteran is a 
Vietnam era veteran, there is no competent evidence in the 
file showing that he was actually exposed to Agent Orange 
during service, nor has he claimed that he suffers from any 
of the diseases presumptively associated by VA with such type 
of exposure.  Therefore, further consideration of his claim 
for service connection on a presumptive basis, based on the 
claimed Agent Orange exposure, is not warranted in this case.  
Instead, the veteran has upon himself the burden of 
establishing service connection with proof of actual direct 
causation, a task that brings upon him or her the difficult 
burden of tracing causation to a condition or event during 
service.  Combee v. Brown, 34 F. 3d 1039 (Fed.Cir. 1994).




First Issue
Entitlement to service connection for a disability of the 
liver
manifested by inflammation of the liver and/or hepatitis, on 
a direct basis
or secondary to Agent Orange exposure:

The service medical records reveal no liver-related 
complaints, nor do they contain any competent evidence of the 
manifestation of a disability of the liver.  They also reveal 
a normal clinical evaluation of all the veteran's body 
systems, to include his abdomen and viscera, upon separation 
in September 1971.  It is noted that the veteran was 
hospitalized at the end of his period of service, in 
September 1971, but this admission was prompted not by any 
liver-related problems, but by the veteran's improper use of 
heroin, which was diagnosed as "not in the line of duty," 
and therefore due to his "own misconduct."

The earliest medical evidence in the file reflecting any 
liver problems in the veteran is contained in VA outpatient 
medical records that were produced in April 1974, almost four 
years after service.  These partially-legible medical records 
reveal objective findings of slightly elevated bilirubin 
levels, a history of "drug abuse," and an impression of 
"rule out hepatitis."  Additionally, partially-legible VA 
outpatient medical records dated between February 1993 and 
April 1994 reveal positive results of tests for Hepatitis A, 
the Hepatitis B core antibody, and Hepatitis C.  As of 
September 1993, the increased liver function test readings, 
deemed of unknown ("?") etiology, reportedly were "slowly 
resolving," although, as of February and April 1994, the 
assessment was still that of hepatitis, and it was noted that 
the veteran would be referred for possible liver biopsy.

In June 1994, the veteran underwent a VA systemic conditions 
examination.  According to the resulting report, the veteran 
reported elevated liver function tests a year prior to the 
examination.  He indicated that he had undergone a 
significant "workup," which found him to have "hepatitis B 
core antibody positive and hepatitis C antibody positive."  
The veteran denied alcohol use, but it was noted that he 
"did have a history of intravenous drug abuse, specifically 
heroin."  The examination was essentially normal, and viral 
hepatitis was diagnosed.  Also, the subscribing examiner 
noted that the veteran had been refused a liver biopsy at a 
VA medical facility because of his not being service-
connected for this condition, and that he had been scheduled 
for such procedure at another medical facility later in the 
same month.  It appears that the results of such liver biopsy 
have not yet been associated with the file, but the Board 
sees no need to remand this matter at this time, as such 
action would only serve to confirm that the Caluza criterion 
of a present disability is met, but would still offer no data 
on the disease's etiology.

As discussed above, no symptoms of any liver dysfunction were 
reported during service, nor within the period of more than 
three years that elapsed between discharge and the first 
assessment of hepatitis in 1974.  Also, and more importantly, 
the veteran has failed to submit competent evidence 
supporting his contention that there is a nexus, or causal 
relationship, between the various types of hepatitis that 
were diagnosed after service, and service.  Of all the 
universally-known common causes of hepatitis, heroin use is 
the only one that has been reported in this case, and, even 
if the Board were to find that the veteran's inservice heroin 
use caused the hepatitis that was first diagnosed several 
years after service, the Board would still be precluded from 
granting service connection in this case because of the fact 
that illicit drug use is considered willful misconduct and, 
as such, a bar to VA benefits.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.301(b), (c)(3) (1999).

The Caluza criteria of evidence of inservice incurrence or 
aggravation, and of a nexus, or causal relationship, between 
a present disability and service, are not met in the present 
case.  Consequently, the Board concludes that the claim of 
entitlement to service connection for a disability of the 
liver manifested by inflammation of the liver and/or 
hepatitis, on a direct basis or secondary to Agent Orange 
exposure, is not well grounded.

Finally, it is noted that the veteran has not reported that 
any additional, not yet of record, competent evidence exists 
that, if obtained, would establish a well-grounded claim for 
the disability at issue in this case.  Accordingly, the Board 
is of the opinion that VA's limited duty to assist him under 
38 U.S.C.A. § 5103(a) (West 1991) has not arisen.

Second Issue
Entitlement to service connection for a dermatological 
disability
manifested by a rash of the hands and feet, and cysts on the 
back, on a direct basis
or secondary to Agent Orange exposure:

The service medical records reveal a January 1970 
consultation due to a rash on the chest and back, and a May 
1970 consultation for a rash on the right abdomen, for which 
an impression of neurodermatitis was rendered.  However, in 
his report of medical history for separation purposes, dated 
in September 1971, the veteran denied ever having had, or 
currently having, skin diseases, and his skin was clinically 
evaluated as normal in his report of medical examination of 
the same date.

The post-service evidence in the record is silent as to any 
complaints of skin problems until January 1994, more than 22 
years after service, when the veteran filed his claim for 
service connection for a skin disorder of the feet and hands, 
which he claimed was secondary to Agent Orange exposure, and 
for which he claimed he had been receiving continuous medical 
care from VA.

In May 1994, the veteran underwent a VA medical examination 
of his feet, and the subscribing examiner noted in the 
resulting report that the veteran said that he had been 
exposed to Agent Orange during service, that he had rashes on 
both his feet that "come and go," and that this had been 
going on "for the last 10 years."  The examiner noted that 
there were three affected areas on the left foot in the arch 
area, one of which was approximately two centimeters in size 
and consisted of small, blister-like lesions that the veteran 
stated itched "a lot." There was marked excoriation on the 
left arch area, but there were no signs of infection, nor 
deformity.  The diagnosis was listed as recurrent tinea 
infections of both feet, with current exacerbation on the 
left arch area.

Also in May 1994, the veteran underwent a VA skin medical 
examination, the report of which reveals complaints of 
scaling eruptions on the hands and feet, pruritus, and a 
history of cysts on the back, with objective findings of 
scaling eruption on the palms and soles, and a large cyst on 
the back.  Dyshidrosis, and epidermoid cysts, were diagnosed.

Private medical records dated in May and June 1994 reveal 
that the diagnosed cyst on the veteran's upper mid-back was 
excised, while VA outpatient medical records produced between 
July 1994 and January 1996 reveal consultations for 
complaints of a 20-year history of dyshidrotic eczema of the 
hands and feet, with loss of hair in both lower extremities 
and pruritus, and assessments including dyshidrotic eczema, 
tinea pedis, and trichophytosis of the feet and hands.

As shown above, the veteran was treated for skin rashes twice 
during service in 1970, his skin was clinically evaluated as 
normal on separation, in September 1971, and the first 
competent evidence of the manifestation of the current 
dermatological disorder was produced in 1994, more than 22 
years after service.  Not only is there a considerable gap of 
more than 22 years between the veteran's discharge and the 
earliest recorded symptoms of the current condition, but the 
veteran has failed to submit competent evidence supporting 
his contention that there is a nexus, or causal relationship, 
between the present skin disability and service.

The Caluza criterion of competent evidence of a nexus, or 
causal relationship, between a present disability and service 
are not met in the present case.  Consequently, the Board 
concludes that the claim of entitlement to service connection 
for a dermatological disability manifested by a rash of the 
hands and feet, and cysts on the back, on a direct basis or 
secondary to Agent Orange exposure, is not well grounded.

Finally, it is noted that the veteran has not reported that 
any additional, not yet of record, competent evidence exists 
that, if obtained, would establish a well-grounded claim for 
the disability at issue in this case.  Accordingly, the Board 
is of the opinion that VA's limited duty to assist him under 
38 U.S.C.A. § 5103(a) (West 1991) has not arisen.



Third Issue
Entitlement to service connection for a variously-diagnosed 
psychiatric disorder
(to include a depressive disorder and PTSD):

The veteran's report of medical history for induction, dated 
in June 1969, reveals that the veteran indicated that he had 
had, or currently had, nervous trouble, which was referred to 
by the examiner as "mild anxiety."  In his report of 
medical history for separation purposes, dated in September 
1971, the veteran again stated that he had had, or currently 
had, nervous trouble, explaining that he was occasionally 
nervous, although it is noted that he had a negative (normal) 
psychiatric evaluation, according to the report of medical 
examination of the same date.

Both VA and private medical records in the file reveal that 
the veteran has reported throughout the years that his 
psychiatric disorder, which he believes is PTSD, is the 
direct result of his stressful experiences while serving in 
the Republic of Vietnam for about a year during the Vietnam 
era.  The file also contains several psychiatric diagnoses, 
including several diagnoses of PTSD, as well as several 
statements from mental health specialists supporting the 
veteran's contention that his PTSD is causally related to 
service.  On the other hand, the record also contains medical 
evidence indicating that the veteran does not have PTSD, 
particularly in the form of the report of a May 1999 VA PTSD 
examination by a board of two VA psychiatrists, who concluded 
that a PTSD diagnosis was not warranted in the present case.

In view of the above, the Board concludes that this claim for 
service connection is well grounded, as there are indications 
in the file of nervousness/anxiety during service, several 
confirmed psychiatric diagnoses rendered after service, as 
well as the veteran's allegations regarding claimed inservice 
stressors, which are deemed by the Board as credible, but 
only for purposes of determining the well-groundedness of the 
claim.




ORDER

1.  Service connection for a disability of the liver 
manifested by inflammation of the liver and/or hepatitis is 
denied, both on a direct basis and secondary to Agent Orange 
exposure.

2.  Service connection for a dermatological disability 
manifested by a rash of the hands and feet, and cysts on the 
back, is denied, both on a direct basis and secondary to 
Agent Orange exposure.

3.  The claim of entitlement to service connection for a 
variously-diagnosed psychiatric disorder (to include a 
depressive disorder and PTSD) being well grounded, the appeal 
is granted, but only to that extent.


REMAND OF THE THIRD ISSUE

Entitlement to service connection for a variously-diagnosed 
psychiatric disorder
(to include a depressive disorder and PTSD):

Service connection for a nervous condition was originally 
denied in an April 1974 rating decision, which was not timely 
appealed.  In a February 1981 confirmed rating decision, the 
RO denied again the claim, and the veteran appealed that 
denial.  On appeal, the Board denied the veteran's claim in a 
May 1984 decision, in which the issue on appeal was listed as 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.  Service connection for PTSD was 
again denied by the RO in a September 1992 rating decision, 
which was not timely appealed.

In February 1994, the veteran submitted his claims for all 
the benefits listed on the first page of the present 
decision/remand, including a claim for service connection 
"for [a] nervous condition [acquired] while on active 
duty," and he shortly thereafter indicated, in a March 1994 
statement, that he wished to add PTSD to his claims.  The RO 
denied service connection for PTSD in the December 1994 
rating decision hereby on appeal.  However, no development of 
a service connection claim for a psychiatric disorder other 
than PTSD has been undertaken, notwithstanding the facts that 
(1) such an issue has been implicitly raised by the veteran 
as an adjunct issue; that (2) the veteran's psychiatric 
disorder has been variously diagnosed throughout the years, 
as noted earlier; and that (3) the veteran started 
complaining of anxiety in service, and continued doing so, on 
a relatively continuous basis, and with additional 
symptomatology, throughout the years.  It is, consequently, 
the Board's opinion that this matter, as re-characterized on 
the first page of the present decision/remand, should be 
remanded to have the two VA psychiatrists who subscribed the 
May 1999 examination report review the file again, and render 
opinions regarding the etiology of the diagnosed psychiatric 
disorder (most recently, a depressive disorder) in this case, 
to include their opinion as to whether, if the disorder pre-
existed service, it was aggravated during service.  The RO 
should then adjudicate the issues of whether new and material 
evidence has been submitted sufficient to reopen a claim of 
service connection for a psychiatric disorder other than 
PTSD.

Additionally, the Board notes that the record contains a July 
1998 private psychiatric report that has not been translated 
from the Spanish language.  On remand, the RO is requested to 
have this document translated.

Accordingly, this case is REMANDED to the RO for the 
following additional development: 

1.  The RO should translate the July 1998 
private psychiatric report.  The 
translated document should be made part of 
the record.

2.  The RO should also return the claims 
folder to the two VA psychiatrists who 
subscribed the May 1999 examination 
report, in which a depressive disorder was 
diagnosed, to have them review the file 
once again, and render their opinions as 
to whether it is at least as likely as not 
that the recently diagnosed depressive 
disorder had its onset during service or, 
if preceding service, increased in 
severity as a result of service.  The VA 
psychiatrists should be asked to submit 
the requested information, containing a 
thorough explanation of the rationale for 
their opinions, in a legible addendum.

3.  After the above action has been 
completed, the RO should adjudicate the 
issues of whether new and material 
evidence has been submitted sufficient to 
reopen a claim of service connection for a 
psychiatric disorder other than PTSD.  If, 
upon re-adjudication, the benefit sought 
on appeal remains denied, the veteran and 
his private attorney should be furnished 
another Supplemental Statement of the 
Case, and given the opportunity to respond 
thereto, with additional argument and/or 
evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action unless otherwise 
notified, but he is hereby advised that he has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

